NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                      STATE OF ARIZONA, Respondent,

                                         v.

                 CALVIN BOBBY WILLIAMS, JR., Petitioner.

                          No. 1 CA-CR 16-0623 PRPC
                               FILED 10-5-2017


     Petition for Review from the Superior Court in Maricopa County
                            No. CR 1988-003584
                     The Honorable Rosa Mroz, Judge

                   REVIEW GRANTED; RELIEF DENIED


                                    COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane M. Meloche
Counsel for Respondent

Calvin Bobby Williams, Jr., Florence
Petitioner



                        MEMORANDUM DECISION

Presiding Judge Lawrence F. Winthrop, Judge Diane M. Johnsen, and
Judge Maria Elena Cruz delivered the following decision.
                            STATE v. WILLIAMS
                            Decision of the Court

PER CURIAM:

¶1           Petitioner Calvin Bobby Williams, Jr. seeks review of the
superior court’s order denying his petition for post-conviction relief, filed
pursuant to Arizona Rule of Criminal Procedure 32.1. This is petitioner’s
eighth successive petition.

¶2             Absent an abuse of discretion or error of law, this court will
not disturb a superior court’s ruling on a petition for post-conviction
relief. State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19 (2012). It is petitioner’s
burden to show that the superior court abused its discretion by denying
the petition for post-conviction relief. See State v. Poblete, 227 Ariz. 537, ¶ 1
(App. 2011) (petitioner has burden of establishing abuse of discretion on
review).

¶3             We have reviewed the record in this matter, the superior
court’s order denying the petition for post-conviction relief, and the
petition for review. We find that petitioner has not established an abuse
of discretion.

¶4            We grant review and deny relief.




                            AMY M. WOOD • Clerk of the Court
                            FILED: AA




                                          2